from a judgment of the County Court of Madison County (DiStefano, J.), rendered March 6, 2008, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree and waived his right to appeal. County Court thereafter sentenced him in accordance with the plea agreement to one year in jail. Defendant now appeals.
Defendant’s appellate counsel requests that she be relieved of her assignment on the basis that there are no nonfrivolous issues to be argued on appeal. Upon our review of counsel’s brief and the record, we concur. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Spain, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.